 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.14
[This document has been translated from Chinese to English]
 
Share Transfer Agreement


Transferor: Jinjin Ye (“Party A”)
Transferee: China Education Schools Co. Ltd. (“Party B”)


            Hangzhou Kunjiang Education Technology Co., Ltd (“Joint Venture
Company”) was established in Hangzhou City on November 12, 2010, operated
jointly by Party A and Ruifeng Chen.  The Registered capital is RMB 1
million,  Party A owns 80% of the equity. Party A agreed to transfer the Joint
Venture company’s 80% equity ownership to Party B, Party B agrees to accept the
transfer. According to the provision of the “Company Law of the People’s
Republic of China” and the “Contract Law of the People’s Republic of China,”
Party A and Party B reached the following agreements regarding equity ownership
transfer:


I .  Equity ownership transfer price, payment term and methods.
 
1.
Party A owns 80% of the Joint Venture equity. According to articles of Joint
Venture Company, Party A should contribute RMB800,000, and its actual
contribution is RMB 800,000. Party A will transfer 80% of equity ownership of
the Joint Venture Company to Party B for RMB 800,000.

 
 
2.
Party B shall, within 2 years of this agreement coming into effect, according to
the currency and amount stated in the preceding paragraph, pay the stock
transfer payment in three bank transfer payments to Party A.

 
 
i.
Within 7 days after signing this Agreement, Party B shall pay 20% of the share
transfer payment amount.

 
 
ii.
 70% of payment shall be paid within 15 days after the registration for the
change at the Industrial and Commercial Bureau.

 
 
iii.
The remaining 10% of payment shall be paid at the point that the registration of
the change has been 2 years.

 
II.           Party A guarantees that she has the complete disposition rights
for the interest to be transferred to Party B, guarantees that such interest is
not set as pledge, not being sealed to ensure equity, and no recourse again any
third party, otherwise Party A will be held responsible for any resulting
economic and legal obligations. 


III.
Joint-Venture Company Profit and Loss (including debt) Distribution 

 
1.
Upon the Agreement becoming effective, Party B shall succeed to profit as well
as to any risks and losses, in proportion to the shares it will own in the
joint-venture company.

 
 
2.
In the event of Party A’s failure to notify Party B about any debt issues of the
joint-venture company prior to the transfer of the shares, which causes Party B
suffers from economic loss as a shareholder in the joint-venture company, Party
B has the right of recourse against the Party A.

 
IV.
Breach of Contract

 
1.
Upon the Agreement becoming effective, both parties shall perform appropriately
pursuant to the Agreement. In case any party in the Agreement cannot perform
appropriately and complete the obligations in accordance with the Agreement, the
breaching party shall bear the responsibility pursuant to the Agreement.

 



 

 
 

--------------------------------------------------------------------------------

 
 
 
2.
In the event that Party B fails to pay on time, a fine of 3/10000 of the total
overdue amount will be imposed on Party B in respect of each day that payment is
overdue. If Party A suffers loss as a result of Party B breach of contract, and
the penalty paid by Party B is not enough to make for the actual loss, Party B
shall compensate Party A additionally.

 
 
3.
If due to Party A, that Party B was not able to change registration as
scheduled, Or seriously affect the purpose that party B enter into this
Agreement, Party A shall pay penalty to Party B in the amount of 3/10000 of the
paid transfer amount by Party B. If Party A breaches the contract and cause loss
to Party B, and the penalty from Party A is less than the actual loss, Party B
shall be compensated for the difference.



V. The modification or cancellation of the Agreement


Party A and Party B both agree that such Agreement can be modified or canceled.
In the case that modification or cancellation happens, both parties shall sign
separate agreement for the modification and cancellation.


VI. Fees


The relevant fees involved in this share transfer (such as fees for
notarization, evaluation or audit, submission for Bureau of Foreign Trade
approval, application for changes of business registration etc.), shall be
responsible by Party B.


VII. Dispute Resolution


Any dispute caused by this Agreement or related to this Agreement, shall be
resolved through friendly consultation between Party A and Party B. If
consultation failed, signing parties may file lawsuit at Hangzhou relevant
people’s court.


VIII. Conditions of Agreement Enter Into Force


This Agreement enters into force upon signing (stamping) by Party A and Party B.
According to the law, both Party A and Party B shall apply for approval from
Bureau of Foreign Trade after the Agreement enters into force, then register for
changes at the Industrial and Commercial Administration Office after the
approval.


IX This Agreement has 6 copies, Party A and Party B each holds one, other copies
will be submitted to relevant department.






Transferor:  Ye Jinjin
Signature by: /s/ Jinjin Ye
Stamp by: Hangzhou Kunjiang Education Technology Co., Ltd.




Transferee: China Education Schools Co. Ltd.
Signature by: /s/ Yuefeng Gan


Date: November 25, 2010

